Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Abandonment Revived
It is noted that the instant application went abandoned 12 January 2017 in view of failure to respond to the Non-Final Office Action mailed 06 June 2016. Applicant petitioned, on 17 July 2020, that the application be revived for unintentionally abandoned patent application. The petition had been dismissed 04 September 2020, because the petition to revive the abandoned application under 37 CFR 1.137 (a) had been filed more than two years after the date of the abandonment. Applicant then renewed the petition and requested a reconsideration of the dismissal decision, due to ongoing issues with regard to power of attorney status, the renewed petition having been directed to the Technology Center for AU 1651. This petition was granted on 07 January 2021.
	
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 06 June 2016, has been entered and the Remarks therein, filed 17 July 2020, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103(a) over VanWalsem et al. in view of Hu et al., Cathcart ((U.S. Patent Application Publication No. 2011/0027875 A1), and Erb et al., necessitated by Applicants’ 
It is noted that references have been added for evidentiary purposes in the Response to Arguments section.

Status of Claims
	Claims 17-36 are pending.
	Claims 17-36 are rejected.

Specification
It is noted that an objection to the specification, with regard to claim amendments filed before the most recent Non-Final Office Action, was cited in said Non-Final Office Action, mailed 06 June 2016. This objection is being maintained here.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 17, 26 and 36 recite:  “…individual ones of the injectors being disposed proximal to the bottom of alternating ones of the cells such that (1) fluid travels upward within a given cell having a gas injector disposed proximal to its bottom due to gas rising through that given cell, and (2) fluid travels downward within two cells adjacent on either side to the given cell with no gas injector disposed proximal to their respective bottoms."

In order to provide proper antecedent basis, Applicant should indicate where in the specification this concept is explained, described or defined, or submit an appropriate amendment to the specification which provides clear support for the terms and/or concepts appearing in the claimed subject matter, without introducing new matter (MPEP §608.01(o)).

Claim Rejections - 35 U.S.C. § 112
It is noted that a rejection under 35 USC §112(a), with regard to claim amendments filed before the most recent Non-Final Office Action, was cited in said Non-Final Office Action, mailed 06 June 2016. This rejection is being maintained here, and a new rejection added, in view of Applicant’s amendment, filed 17 July 2020.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.

	Claims 17-36 fail to comply with the written description requirement because they contain new matter.
	Claims 17, 26 and 36 recite: “…(2) fluid travels downward within two cells adjacent on either side to the given cell with no gas injector disposed proximal to their respective bottoms.”
	Original claims 17, 26 and 36 filed 23 December 2013 recite: “…(2) fluid travels downward within a cell with no gas injector disposed proximal to its bottom.”
There is no support in the original disclosure for fluid flow described as traveling downward within two cells on either side to the given cell…proximal to their respective bottoms.  There is no recitation of the terms 'upward' or 'downward' to show 
 To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or the recitation of ‘fluid travels downward within two cells adjacent on either side to the given cell with no gas injector disposed proximal to their respective bottoms’ in the amendment can either be deleted or revised to a flow directionality description in specific cells that is supported by the specification.

Claims 17-36 fail to comply with the written description requirement because they contain new matter.
	Claims 17, 26 and 36 recite: “and lower and upper recirculation chambers in fluid contact with said openings at the top and bottom of said vertical cells, respectively.”
	However, the specification recites: “…a lower recirculation chamber (510) in fluid contact with said bottom openings (504) of the transparent cells (502); an upper recirculation chamber (520) in fluid contact with said top openings (503) of the transparent cells (502);…” (originally-filed specification, pg. 8, lines 1-4).
	That is, lower recirculation chamber appears to be in fluid contact with the bottom openings, and the upper recirculation chamber appears to be in fluid contact with the top openings, not vice versa.
	
 recirculation chambers in fluid contact with said openings at the top and bottom of said vertical cells, respectively’ in the amendment can either be deleted or revised to a structural description that is supported by the specification.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 17-36 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over VanWalsem et al. in view of Hu et al., Cathcart, and Erb et al., in the Non-Final Office Action mailed 06 June 2016, is withdrawn in view of Applicants' argument received 17 July 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 17-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VanWalsem et al. (International Patent Application Publication No. WO 2010/068288 A2) in view of Hu et al. (International Patent Application Publication No. WO 2007/098150 A2), Cathcart ((U.S. Patent Application Publication No. 2011/0027875 A1), and Erb et al. (U.S. Patent Application Publication No. 2010/0034050 A1).
[All references cited in the Non-Final Office Action mailed 06 June 2016.]

VanWalsem et al. addresses some of the limitations of claims 17, 26 and 36, and the limitations of claims 20, 22, 23, 27, 30, 32 and 33.
Regarding claims 17, 26, 27 and 36, VanWalsem et al. shows a solar biofactory comprising photobioreactors that enable the growth of light-capturing organisms, used in the production of biomass and chemical intermediates (pg. 6, para. [0015] [A system 
Multiple integrated photobioreactors are in fluid communication with each other, each with an internal downcomer (pg. 28, para. [00102] and Fig. 7 [Claims 17 and 27] [a plurality of cultivation bioreactors]).  
“Corrugated panel”, “sheet”, “reactor” or "chamber" refers to the physical container where the culture is produced and circulated (pg. 15, para. [0067] [Claims 17, 26 and 36] [a panel]).
The panel is a corrugated sheet having a flat-plate design comprising multiple parallel channels (pg. 18, para. [0079] [Claims 17, 26 and 36] [planar sheets]). 
Figure 14 is a side view of multiple photobioreactors oriented north-south (pg. 46, para. [00164] and Fig. 14).  At least two side sheets can enclose each photobioreactor (pg. 46, para. [00165] [Claims 17, 26 and 36] [two sheets]).
The panel can be transparent (pg. 15, para. [0067] [Claims 17, 26 and 36] [transparent]).
The reactor walls are preferably spaced vertically (pg. 22, line 14 [Claims 17, 26 and 36] [vertical cells]).
A bonded strip separates the upflow region from the downflow region.  This division between upflow and downflow (downcomer) sections typically extends up the length of the reactor (pg. 21, para. [0091] thru pg. 22, lines 1-2 and Fig. 5 [Claims 17, 26 and 36] [fluid flow upward in cells, fluid flows downward in adjacent cells]).  

Figure 7 shows that:  1) carbon dioxide is injected into each photobioreactor, proximal to the bottom of the reactor unit, and causes fluid flow in an upward motion; 2) only some of the cells contain injectors for sparging; and 3) the downward fluid flow sections/cells of the bioreactor do not have gas injectors disposed proximal to their bottoms (Fig. 7 [Claims 17, 26 and 36] [a plurality of gas injectors configured to introduce gas from the gas supply to the given photobioreactor, injectors being disposed proximal to the bottom]). 
In other preferred embodiments, culture collected at the liquid return manifold is recycled and recirculated via a separate panel (100) (pg. 31, para. [00111]). Figure 10 shows first and second panels connected to top and bottom manifolds (pg. 30, para. [00108] [Claims 17, 26 and 36] [recirculation chambers in fluid contact with top and bottom openings]).
Example 6 shows the propagation of a photosynthetic microorganism in the photobioreactor by incubating the microbe in culture medium (pg. 85, para. [00302] thru pg. 86, para. [00307] [Claim 36] [incubating microorganisms in a growth culture]).
	Further regarding claims 17, 26 and 36, and regarding claims 20, 22, 30 and 32, and, the reactor structure includes two sheets bonded together to form the reactor volume for containing the culture medium, creating a vertical gap, and the amount of 
A mixing system is integrated into the photobioreactor apparatus.  Use of air and gas bubbles achieves mass diffusion, mixing, and pumping.  A carbon source such as CO2 is sparged into the photobioreactor.  Air bubbles and gas, e.g., CO2, are suitable in providing optimal mixing and circulation.  Bubbles act as an air-lift pump (pg. 26, para. [0098] [Claims 17, 22, 26, 32 and 36] [gas is introduced from the gas supply into the given photobioreactor]).
Regarding claims 23 and 33, the composition used for culturing organisms contained within the photobioreactor apparatus comprises water or a saline solution and sufficient nutrients to facilitate viability and growth of such organisms (pg. 15, para. [0069]). The water and nutrients contained in the harvested cells can be extracted and recycled to the liquid medium supply of the photobioreactor apparatus and overall system (pg. 59, cont. para. [00213]).

VanWalsem et al. does not explicitly show:  1) individual ones of the injectors being disposed proximal to the bottom of alternating ones of the cells such that (1) fluid travels upward within a given cell having a gas injector disposed proximal to its bottom due to gas rising through that given cell, and (2) fluid travels downward within two cells adjacent on either side to the given cell with no gas injector disposed proximal to their respective bottoms [Claims 17, 26 and 36]; 2) lower and upper recirculation chambers in fluid contact with said openings at the top and bottom of said vertical cells, respectively [Claims 17, 26 and 36]; 3) a panel has a thickness that is less than 2 or 1.2 

Hu et al. addresses the limitations of claims 18, 19, 21, 24, 25, 28, 29, 31, 34 and 35.
Hu et al. shows a photobioreactor and photobioreactor modules which comprise two or more bioreactors which are in fluid communication with each other.  The photobioreactor containers can be set in parallel, and fluid from the individual reactors can be harvested through outlet ports connected to a common harvesting/draining manifold system (pg. 4, lines 18-25 [nexus to VanWalsem et al.]).
Regarding claims 18, 19, 28 and 29, the distance between the inner sides of the two sidewalls, which is the light path, can be between 1 and 15 centimeters (pg. 9, lines 4-9).
Regarding claims 21 and 31, Figure 15 shows a collection tank for the storage of biomass after its harvesting (Fig. 15).
Regarding claims 24, 25, 34 and 35, manifold systems are set for supply of growth medium/algae, and harvesting and/or draining of algal culture from the reactor units/modules (pg. 7, lines 22-24 and Fig. 22). The photobioreactor uses a reservoir as 

Cathcart and Erb et al. address some of the limitations of claims 17, 26 and 36- ‘individual ones of the injectors being disposed proximal to the bottom of alternating ones of the cells such that (1) fluid travels upward within a given cell having a gas injector disposed proximal to its bottom due to gas rising through that given cell, and (2) fluid travels downward within two cells adjacent on either side to the given cell with no gas injector disposed proximal to their respective bottoms'.

Cathcart shows closed photobioreactors intended for growing microalgae (pg. 1, para. [0002] [nexus to VanWalsem et al.]).
Regarding claims 17, 26 and 36, the apparatus and methods are related to vertical, serpentine, recirculating photobioreactors.  A series of adjacent, parallel, vertical columns are interconnected; nominally, these are alternating "up" columns and "down" columns (pg. 1, para. [0010] and [0011]).  Every other column is an up column with a diffuser generating a flow of air bubbles sufficient to displace an adequate volume of media/culture.  The adjacent down tube will have a lower water level (pg. 3, para. [0048]).  Figure 1 shows fluid flowing upward in a given cell having a gas diffuser proximal to its bottom and the two cells adjacent on either side of this given cell shows downward fluid movement (Fig. 1 and Fig. 5).  Either gas diffusers or gas injectors may 

Regarding claims 17, 26 and 36, Erb et al. shows an apparatus and methods for cultivating photosynthetic organisms, such as algae (Abstract). Figs. 10A-10D are schematic illustrations showing possible fluid flow paths inside the primary tank (pg. 1, para. [0020] and Fig. 10A-10D]). Figure 10C shows a fluid stream that travels downward adjacent on either side of an upward flow direction.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the photobioreactor system, as shown by VanWalsem et al., so that the system comprised a nutrient supply system, a supply reservoir, a distance between the two planar sheets, and a collection tank, as shown by Hu et al., with a reasonable expectation of success, because Hu et al. shows a photobioreactor system comprising multiple photobioreactors in parallel, comprising two sheets that create cells, which is the photobioreactor system, as shown by VanWalsem et al. (MPEP 2143 (I)(A,G)). It would have been further obvious to have set up more than one collection tank, with a reasonable expectation of success, because Hu et al. shows a collection tank for receiving and storing recovered biomass, and to add on one or more such tanks would be considered to be a duplication of parts, which has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B)).

It would have been further obvious to have positioned the recirculation chambers/panels connect to top and bottom openings, as shown by VanWalsem et al., at a different orientation within the photobioreactor, with a reasonable expectation of success, because VanWalsem et al. shows that the first and second chambers service individual flow columns (Fig. 14). Therefore, barring a showing of criticality for the specific limitation, it would be obvious to use routine optimization to place the first and 
It is well known that: One of ordinary skill in the art may be motivated to pursue the desirable properties taught by one reference, even if that means foregoing the benefit taught by another reference. In re Urbanski, 809 F.3d 1237, 1244 (Fed. Cir. 2016). See also Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n.8 (Fed. Cir. 2000) (MPEP 2143.01 (I)); and [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
One of ordinary skill in the art would have been motivated to have made those modifications because one could have modified the photobioreactor system of VanWalsem et al., with the nutrient supply system, supply reservoir, distance between the two planar sheets, and collection tank, as shown by Hu et al., and the gas injectors 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 7-9, filed 17 July 2020, with respect to the objection to the specification, the 35 U.S.C. §112(a) rejection, and the prior art references cited in the 35 U.S.C. §103(a) rejection, have been fully considered, but they are not persuasive.

Applicant remarks (pp. 7-8), with regard to the objection to the specification and the 35 USC §112(a) written description (new matter) rejection, that the Federal Circuit has established that information that is well known in the art may be relied upon by an applicant to satisfy the written description requirement. Streck, Inc. v. Research & Diagnostic Sys., Inc., 665 F.3d 1269, 1285 (Fed. Cir. 2012) ("Given this perspective, in some instances, a patentee can rely on information that is "well-known in the art" to satisfy written description.") Citing Cathcart on page 16 of the Office Action, the Examiner concedes that "one of ordinary skill in the art would recognize that cells/chambers/columns with bottom proximity gas injectors will exhibit upward fluid flow, cause by the gas injection". This contradicts the Examiner's argument that the specification does not provide proper antecedent basis. By the disclosure of the gas injectors as being located at the bottom edge of the panel arranged to be in fluid contact with the transparent cells, a person with ordinary skill in the art would understand that the fluid flow in the cells that are in fluid contact with the gas injectors would be upward due to the direction in which to gas is being injected. Furthermore, the lack of gas injectors in the adjacent cells would indicate that the fluid flow is downwards, as there is no force acting on the fluid except gravity. Applicant posits that the specification (including drawings) discloses the structure recited in the claim with enough detail to let a person with ordinary skill in the art develop the invention as claimed.
However, in response to Applicant, this argument is moot, because the comment made by the Examiner, which was made as a general comment at the time, is now retracted by the Examiner, after further research into the fluid flow dynamics of a bubble column reactor. For example, Youssef ((2010) Wash. Univ. dissertation, pp. 1-160) (provided here)) describes the fluid dynamics and scale-up of bubble columns (Title page). Youssef teaches that various flow regimes can be identified in bubble column reactors, principally including four patterns. Several phenomena are observed with increasing superficial gas velocity (i.e., gas flow rate divided by the cross sectional area LaL in an airlift device consists of contributions from the riser and downcomer zones (pg. 1875, column 1, para. 1). That is, it is clear that fluid flow is more complex than simple gas flow direction and that overall fluid flow is determined by several factors. Therefore, it is more incumbent upon Applicant to show the overall direction of flow in the photobioreactor system/apparatus/method (as is shown by Cathcart et al. and VanWalsem et al.), with regard to the objection to the specification and 112(a) written description rejection. 
Further, in response to Applicant, Applicant states that the Federal Circuit has established that information that is well known in the art may be relied upon by an applicant to satisfy the written description requirement, invokes (pg. 7) Streck, Inc. v. Research & Diagnostic Sys., Inc., 665 F.3d 1269, 1285 (Fed. Cir. 2012), and cites ("Given this perspective, in some instances, a patentee can rely on information that is "well-known in the art" to satisfy written description.")
However, in response to Applicant, the key phrase in the citation is “in some instances”. The Court Opinion in Streck, Inc. v. Research & Diagnostic Sys., Inc., also Ariad Pharm., Inc. v Eli Lilly & Co. 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). This test requires an “objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art”. Given this perspective, in some instances, a patentee can rely on information that is “well-known in the art” to satisfy written description. Boston Sci. Corp. v. Johnson & Johnson, 647 F.3d 1353, 1366 (Fed. Cir. 2011). It is well-established that the “hallmark of written description is disclosure” Ariad, 598 F.3d at 1351. The level of detail required to satisfy the written description requirement depends, in large part, on the nature of the claims and the complexity of the technology.
In applying these court cases to the instant case, it is clear that the fluid dynamics that occurs within a bubble photobioreactor, which is the system described by Applicant, can be complex, depending on many different factors (e.g., gas flow rate, size of column, fluid viscosity etc), and that fluid flow in a column or panel has an upward flow and a downward flow. This is presumably why the references of VanWalsem et al. and Cathcart show directionality in their figure drawings with regard to the respectively described photobioreactors. Applicant has described in their disclosure a system that is composed of an array of parts; however, the function of these parts (e.g., flow directionality), within the context of their novelty, is not described. It appears as though Applicant has chosen photobioreactor hardware concepts from the prior art (as shown by the references in the 103(a) rejection above) and claims to have invented a novel or nonobvious system/photobioreactor/method. Therefore, the objection to the 
Applicant remarks (pp. 8-9), with regard to the 103(a) rejection, that Examiner states that in Applicant's response filed on May 2, 2016 the fluid flow direction arrows in the photobioreactor designs of Cathcart vs. the claimed invention are incorrect because all columns in the Cathcart drawing are shown as having an upward fluid flow. However, applicant explained that what the arrows showing an upward flow represent are the upward flow caused by the bubbles supplied to the columns by the diffusers. Although the down columns experience a downward fluid flow, they also experience a slight upward flow caused by the bubbles, which is not the case in the claimed invention, as the down cells in the claimed invention experience the downward flow caused by gravity without resistance from bubbles or any other factor.
However, in response to Applicant, first, Applicant does not argue against the primary reference of VanWalsem et al., and the secondary references of Hu et al. and Erb et al. It is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Secondly, Cathcart explicitly shows that alternating columns exhibit overall differential (i.e., upward then downward) fluid flow, as exemplified by the arrows in, e.g., Figure 1. (Applicant had shown the flow in the Cathcart bioreactor as being all upward in alternating columns; pg. 10 of Applicant’s response of 02 May 2016). It appears to be Applicant’s opinion that the downward flow is caused by gravity without resistance to bubbles or any other factor. It is well known that to be of probative value, any objective evidence should be supported by actual In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(I)(II)). (For example, the downward flow may be due to, not gravity, but the force of the fluid traveling through the upward flow column.)
Further, in response to Applicant, flow directionality is a critical feature of Applicant’s system/photobioreactor/method, as claimed. Even if it can be assumed that the direction of fluid flow in the columns that have gas injectors at their base (i.e., alternating columns, as also shown by Cathcart) is upward (not shown in Applicant’s Fig. 4, but presented by Applicant on pg. 10 of Applicant’s response of 02 May 2016), it is not clear that there would necessarily be downward movement in the alternating columns (i.e., in columns without gas injectors at their bases), because Applicant describes a recirculation chamber (520) at the top of the columns. Therefore, it is not clear (because Applicant has not explained its purpose) if the fluid, after reaching said recirculation chamber, is routed elsewhere or whether it flows downward in the alternating columns (as now claimed by Applicant [Claims 17, 26 and 36]), because Applicant has not shown the direction of fluid flow in these columns.
Applicant remarks (pg. 9) that Applicant has amended claims 17, 26 and 36 in order to include an upper and lower recirculation chambers as disclosed in the specification. The lower and upper recirculation chambers aid in the mixing of the fluid in the claimed invention, as opposed to the invention of Cathcart, where the fluid is mixed inside the same columns where the fluid travels, which is the reason why the diffusers are required to provide bubbles. Furthermore, the present invention does not require electrical power, as it is completely powered by natural light.


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SMP/           Examiner, Art Unit 1651                                                                                                                                                                                             
/LYNN Y FAN/           Primary Examiner, Art Unit 1651